ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Stephens Construction and Concrete, Inc.      )      ASBCA No. 58670
                                              )
Under Contract No. W9124M-10-C-0028           )

APPEARANCES FOR THE APPELLANT:                       Brad C. Parrott, Esq.
                                                     C. Damon Gunnels,·Esq.
                                                      Hudson Parrott Walker, LLC
                                                      Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     Kyle E. Chadwick, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 2 January 2014




                                                     ministrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58670, Appeal of Stephens
Construction and Concrete, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals